Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy (17 pages) has been filed on 3/10/2021 in parent Application No. 17/144,735.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joan T. Kluger, Reg. No. 38,940, on 2/2/2022.

The application has been amended as follows: 

Claim 1 has been rewritten to the following:
--An exercise device comprising:
an inflatable body having:
	a first side having a convex surface having a radius and a second side opposing the first side, the second side having a concave area with a radius, the convex surface of the first side connected at one end to the concave area of the second side by a first 
wherein the radius of the first rounded end is larger than the radius of the second rounded end;
wherein the center of the second rounded end is closer to the ground than the center of the first rounded end when the exercise device is at rest on its first side; 
wherein the radius of the second rounded end is in the range of 100 – 120 mm; and
wherein the inflatable body is configured for the first rounded end to contain a volume of air greater than the second rounded end.

Claim 10:
Line 1, “forming an inflatable” has been changed to --forming the inflatable--.

Claim 14 has been canceled.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are US 2004/0033873 (Van Straaten) and US 4,109,960 (Stinchfield). 
Van Straaten teaches an exercise device (see FIG. 5 below) comprising: an inflatable body 10A having: a first side having a convex surface 14A having a radius R5 and a second side 30A opposing the first side, the second side having a concave area 28A with a radius R2, the convex surface of the first side connected at one end to the concave area of the second side by a first rounded end 12A having a radius R4 and connected at an opposing end by a second rounded end 26A having a radius R1 (FIG. 5); wherein the radius R1 of the second rounded end is in the range of 100-120 mm (para 0042); and wherein the inflatable body 10A is configured 
However, Van Straaten fails to teach wherein the radius of the first rounded end is larger than the radius of the second rounded end; wherein the center of the second rounded end is closer to the ground than the center of the first rounded end when the exercise device is at rest on its first side.

    PNG
    media_image1.png
    750
    1119
    media_image1.png
    Greyscale

Stinchfield teaches an exercise device (see FIG. 1 below) comprising: a body 10 having: a first side 23 having a convex surface 23 having a radius and a second side 13 opposing the first side, the second side having a concave area 15 with a radius, the convex surface 23 of the first side connected at one end to the concave area of the second side by a first rounded end 11 having a radius and connected at an opposing end by a second rounded end 17 having a radius (FIG. 1); wherein the radius of the first rounded end 11 is larger than the radius of the second rounded end 17 (FIG. 1); wherein the center of the second rounded end 17 is closer to the 
However, Stinchfield fails to teach the body being an inflatable body; wherein the radius of the second rounded end is in the range of 100-120 mm; wherein the inflatable body is configured for the first rounded end to contain a volume of air greater than the second rounded end.

    PNG
    media_image2.png
    553
    492
    media_image2.png
    Greyscale

The prior art device of Stinchfield requires the device to be constructed of a solid material such as foam, soft wood, cork, plastic, or resins (Col 3:16-23) and with a cylindrical shaft 22 having a steel balancing bar 14 traversing the width of the device in order to bring the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784